DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The examiner’s acknowledges applicant’s election of 01/26/22. The claims that read on the elected invention group and species are claims 1-5, 7-8 and 10-25. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8 and 10-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 is indefinite for the following reasons.
	1) The metes and bounds of what constitutes the “at least one organic functional material” is unknown and thus renders the claim indefinite. This is true in spite of applicant’s disclosure on page 27 line 29 to page 28 line 2 of applicant’s specification wherein the following is stated: “The formulation according to the present invention comprises at least one organic functional material which can be employed for the production of functional layers of electronic devices. Functional materials are generally the organic materials which are introduced between the anode and the cathode of an electronic device.”. As way of illustration, it is unclear from applicant’s said statement whether polymerizable monomers fall within organic functional materials of applicant’s invention because they can be used to make binder materials for electronic devices. What about various chlorofluorohydrocarbons, surfactants, oxidants etc. that can be used to pretreat/clean (e.g. remove contaminants) on the surfaces of anodes and cathodes. Do said types of components fall within organic functional materials? Applicant could overcome this indefinite issue by incorporating the subject matter of dependent claim 19 into independent claim 1. 
	2) the listed concentration range for the fourth organic solvent D is indefinite because it is listed as: “from 0,01 to 15 vol.%”. The comma in said concentration range should be replaced by a period. 
	3) the listed viscosity of > 15 mPas  for the organic solvent D is deemed to be indefinite because it is given without reference to the temperature at which it was taken. It is well known that temperature effects viscosity measurement. 
	Claims 2-5, 7-8 and 10-25 are being rejected here because they are either directly or indirectly dependent on rejected independent claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-13 and 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chesterfield et al. U.S. Patent Application publication No.: 2013/0256603 A1 in view of Watanabe U.S. Patent Application Publication No.: 2015/0270485 A1. 
Chesterfield et al. discloses compositions are provided for improved liquid deposition of electroactive material onto low surface energy layers. The liquid composition includes at least one organic electroactive material in a liquid medium. The liquid medium includes (a) at least 20% by volume, based on the total volume of the liquid medium, of a first solvent and (b) at least 1% by volume, based on the total volume of the liquid medium, of a liquid organic additive. The liquid medium pins on the underlying layer as determined by a dynamic receding contact angle test. The first solvent retracts on the underlying layer as determined by the dynamic receding contact angle test.
Chesterfield et al. Example 5 in Table 5 discloses a formulation containing hole transport material and four different organic solvents comprising:  N-methyl pyrrolidone with boiling point (BP) being 202°C (reads on applicant’s first organic solvent A comprises a group, which is capable of receiving or giving a hydrogen bonding); 2) 4-methyl anisole with BP = 174°C (reads on applicant’s second organic solvent B has a boiling point in the range from 150 to 350°C); 3) Mesitylene with BP = 164°C (reads on applicant’s organic solvent C has a boiling point in the range from 100 to 300°C, and 4)  cyclohexyl benzene with BP 240°C in an amount of 1 vol% having a viscosity of about 2-4 mPas (reads in part on applicant’s fourth organic solvent D has a boiling point in the range from 200 to 400°C, is present in an amount from 0.01 to 15 vol.-%. Please note that the solubility of the at least one organic functional material in the second organic solvent B and in the fourth organic solvent D is > 5 g/l; the boiling point of the third organic solvent C is at least 10°C lower than the boiling point of the second organic solvent B, and the boiling point of the fourth organic solvent D is at least 10°C higher than the boiling point of the second organic solvent B. 
The subject-matter of applicant’s independent claim 1 therefore differs from this known formulation in that the viscosity of applicant’s organic solvent D should be > 15 mPas. 
Watanabe discloses ink for functional layer formation includes a first component that is a solute; and a second component with a boiling point of 280.degree. C. or higher and 350.degree. C. or lower, is a good solvent, and is at least one type selected from a group consisting of an aromatic hydrocarbon including at least two aromatic rings, aromatic glycol ether, aliphatic glycol ether, aliphatic acetate, and aliphatic ester. Watanabe Example 13 discloses that it is known in the art to use higher viscosity solvents in the same types of compositions disclosed by Chesterfield et al. and claimed in applicant’s independent claim 1. Watanabe discloses the solvent ethylene glycol monophenyl ether, which has a boiling point of 283o C and a viscosity at 20oC of 30.5 cP. 
It would have been obvious for one having ordinary skill in the art the time the invention was made to modify the formulation disclosed in Chesterfield et al.’s Example 5, to either substitute solvent ethylene glycol monophenyl ether for the cyclohenylbenzene solvent, or to add ethylene glycol monophenyl ether as an additional higher viscosity solvent to Chesterfield et al.’s Example 5, for the known benefits it would impart to the overall formulations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764